Allowable Subject Matter
	Claims 1-7, 9-15, 17-20 are allowed.

	Closest references found made of record: ("20060016985"|"20080001083"|"20140252220"|"10134573"|"8487249"|"8907274"|"7161142"|"20120145892"|"7973277"|"9030056"|"6870159"). The following is an examiner’s statement of reasons for allowance:  After performing an updated search, the following is allowable subject matter:
amplifier circuit configured to cause a radio frequency (RF) signal to drive a component of a mass analyzer based on an amplifier RF input signal; an inductor coil disposed between the amplifier circuit and the component of the mass analyzer, and the inductor coil configured to generate the RF signal; an analog-to-digital converter (ADC) configured to generate a digital representation of the RF signal; and a controller circuit configured to receive the digital representation of the RF signal and adjust an amplitude of the amplifier RF input signal responsive to a determination that an amplitude of a fundamental frequency of the RF signal is different than an expected amplitude.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/ANKUR JAIN/           Primary Examiner, Art Unit 2649